PER CURIAM.
The point, now raised by the defendants fot-' thé first time, that he was brought into court upon an alias summons irregularly issued, does not affect the jurisdiction of the justice to render the judgment appealed from, in view of this party’s appearance and his filing of an answer. Municipal Court Act (Laws 1902, p. 1498, c. 580), § 26. The justice’s finding, upon the facts, that the insertion of the date in the note in suit was not an alteration of the instrument, nor a circumstance affecting the indorser’s agreement with the payee, is supported by the evidence as to the transaction between maker, indorser, and payee, and we find no ground for disturbing the result.
Judgment affirmed, with costs.